COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Iqbal Akhtar v. Leawood HOA, Inc.

Appellate case number:    01-15-00694-CV

Trial court case number: 1053689

Trial court:              County Civil Court at Law No. 2 of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Huddle


Date: February 2, 2017